Weston J.
delivered the opinion of the Court at the ensuing May term in Cumberland.
Whatever may have been Low’s possession, under whom the tenant claims, through certain mesne conveyances, the deed he received from the agents of the Commonwealth of Massachusets, did not include the demanded premises. Had the transactions, which took place between them, related to the case of a proprietor other than the Commonwealth, Low’s title to land commencing by disseisin not included in his deed, ought to be regarded as waived and abandoned. But no such claim could ever have affected the title of the Commonwealth. The general object of the legislature, indicated by the resolves upon which the tenant relies, was to quiet the settlers in their possessions ; and it is insisted that the particular description in Low’s deed, ought to yield to this general intent. If the particular description conflicted with the general intent expressed in the deed ; as for instance if Low had lived upon a different lot from that described ; there might be something to sustain this argument. His deed conveyed to him one hundred acres of land where he then lived, described by lines clear, definite, and without ambiguity ; and he lived upon the lot so described. How it happened that these lines varied from his actual possession does not appear; but his acceptance of the deed shows that it was satisfactory to him at the time ; and indeed he had great reason to bo satisfied with the bounty of the government, extended to him not as a matter of right, but of favor. If the committee of the Commonwealth subsequently made *224other grants conflicting with his, it could have no effect either to impair, enlarge, or vary the limits of his grant, which were distinctly and clearly expressed.
Without determining how far it was Competent for the land agent of Massachusetts to testify what land he intended to convey to the demandant, we are of opinion that facts enough appear to sustain his authority, and that of the land agent of Maine. It came to their knowledge, and was evident to them, that the two States owned a small tract or gore of land in Sanford. And what appeared evident to them, has proved to be true in fact. This presents a case falling within the terms of the resolves upon which they acted, whether they were advised or not as to the actual location, or even if they believed it located in a different part of the town. They were induced to believe that the two States owned a small tract somewhere in that town, and they conveyed by terms, which would carry the land, wherever it might be found.
Judgment on the verdict„